      Case 1:17-cv-00597-APM Document 68 Filed 05/15/20 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

                                *
THE JAMES MADISON PROJECT       *
et al.,                         *
                                *
    Plaintiffs,                 *
                                *
          v.                    *      Civil Action No. 17-597 (APM)
                                *
DEPARTMENT OF JUSTICE           *
                                *
    Defendant.                  *
                                *
*   *     *     *  *   *   *    *  *   *     *    *     *   *
                   PLAINTIFFS' UNOPPOSED MOTION
                  FOR AN EXTENSION OF TIME TO FILE
                MOTION FOR ATTORNEY'S FEES AND COSTS

   NOW COME the plaintiffs The James Madison Project and Brad Heath

(collectively referred to as “Plaintiffs”) to respectfully move the Court for an enlargement

of time to file their Motion for Attorney’s Fees and Costs.

   This Court issued a final memorandum opinion in this litigation on May 4, 2020.

Dkt. No. 67. The Plaintiffs do not intend to file any appeal and seek to bring this

litigation to a close. In the interest of avoiding protracted briefing regarding potential

attorney’s fees and costs, the Plaintiffs submitted a settlement offer to Government

counsel on May 14, 2020.

   The Plaintiffs request that this Court extend the deadline for the filing of a motion for

attorney’s fees and costs until July 31, 2020. The parties require time to discuss and

negotiate the terms of the settlement offer, and delays in this process are expected due to

the ongoing COVID-19 public health crisis.
      Case 1:17-cv-00597-APM Document 68 Filed 05/15/20 Page 2 of 2



   By no later than July 31, 2020, the Plaintiffs propose that they will either file a

motion for attorney’s fees and costs or, alternatively, notify this Court that a settlement

agreement has been reached, obviating the need for formal briefing.

   The undersigned have conferred with Government counsel, who has indicated that the

Government consents to the Plaintiffs’ request.

   A proposed Order accompanies this motion.

Date: May 15, 2020



                                               Respectfully submitted,

                                                        /s/
                                               ________________________
                                               Bradley P. Moss, Esq.
                                               D.C. Bar #975905
                                               Mark S. Zaid, Esq.
                                               D.C. Bar #440532
                                               Mark S. Zaid, P.C.
                                               1250 Connecticut Avenue, N.W.
                                               Suite 700
                                               Washington, D.C. 20036
                                               (202) 454-2809
                                               (202) 330-5610 fax
                                               Mark@MarkZaid.com
                                               Brad@MarkZaid.com

                                               Attorneys for the Plaintiffs




                                              2
    Case 1:17-cv-00597-APM Document 68-1 Filed 05/15/20 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

                                           *
THE JAMES MADISON PROJECT                  *
et al.,                                    *
                                           *
      Plaintiffs,                          *
                                           *
            v.                             *            Civil Action No. 17-597 (APM)
                                           *
DEPARTMENT OF JUSTICE                      *
                                           *
      Defendant.                           *
                                           *
*     *     *       *   *      *     *     *  *         *     *     *     *     *
                                           ORDER

    Upon consideration of the Plaintiffs’ Unopposed Motion for an Extension of Time to

File Motion for Attorney’s Fees and Costs, and the entire record herein, it is this ______

day of _________________ 2020, hereby

    ORDERED, that plaintiffs’ Motion is granted; and

    ORDERED, that plaintiffs’ deadline to file their Motion for Attorney’s Fees and

Costs or, alternatively, to file a status report regarding settlement negotiations is set for

no later than July 31, 2020.




                                         _________________________________________
                                         UNITED STATES DISTRICT JUDGE
